JUDGMENT ENTRY {¶ 1} This matter is before the court upon Old Republic Insurance Company's Motion for Reconsideration. Old Republic requests reconsideration pursuant to the Ohio Supreme Court's recent decision inWestfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849.
 {¶ 2} We grant Old Republic's motion pursuant to Galatis. We conclude Appellee Benedict is not an insured under the policy Old Republic issued to Detroit Diesel Corporation. Upon reconsideration, we sustain Old Republic's sole assignment of error.
 {¶ 3} It is so ordered.